Metcalf, J.
It is provided, by St. 1850, c. 314, § 4, that any justice of the peace may receive a complaint and issue a warrant, in a criminal case, as heretofore, but that the warrant, so issued, shall require the officer, who serves it, to carry the party, therein directed to be arrested, before a trial justice, who is authorized to proceed as though the warrant had been issued by a trial justice.' In the present case, the complaint was made to Mr. Crooks, as justice of the peace; he signed the warrant as justice of the peace; and therein commanded that the defendant should be brought before him or some other justice of the peace, within and for the county of Hampden. The complaint was rightly made; but the warrant was irregular. Mr. Crooks, however, was a trial justice, as well as a justice of the peace, and had jürisdiction of the offence with which the defendant was charged in the complaint; the defendant was carried before him; and he acted in the matter as a trial justice. It does not appear, and we cannot presume, that the defendant took any exception to the warrant in the justice’s court. He pleaded not guilty. On that plea he was tried and convicted; and, on bringing his case, by appeal, into the court of common pleas, he there, for the first time, objected to the irregularity of the warrant.
As the magistrate had jurisdiction, and every thing was right, except the process, we are of opinion that the defendant, by not objecting to the process while before the magistrate, waived all objections to it, and that the rulings of the court of common pleas were correct. See McCall v. Barker. 13 Met. 372. Exceptions overruled.